STANDARD LEASE AGREEMENT

This Lease Agreement (this “Lease”) is made and entered into as of the 16th day
of March 2018, between PORTSIDE INVESTORS, a California limited partnership
(hereinafter called “Landlord”) and BROADVISION, having its principal office at
460 Seaport Court, Suite102, Redwood City, California 94063 (hereinafter called
“Tenant”).

1.0



PROPERTY LEASED    

Premises:    

Landlord, in consideration of the rents to be paid and the covenants and
agreements to be performed and observed by Tenant, does hereby lease unto Tenant
and Tenant does hereby lease and take from Landlord approximately 2,067 rentable
square feet of floor area, in that certain building (“Building”) located in
Redwood City, San Mateo County, State of California, and delineated on the site
plan comprising Exhibit A annexed hereto and made a part hereof. The area of the
Building being leased to Tenant under this Lease is commonly known by its street
address as 460 Seaport Court, Suite 102, Redwood City, California 94063, and is
hereinafter referred to as the “Premises.” The Building is located on certain
land (“Land”) located in Redwood City, California and more particularly
described on Exhibit B, and the Building is one of 14 buildings (collectively,
the “Buildings”) located on the Land.     

Parking:    

Tenant, during the term hereof and so long as not in default hereunder, is
granted a non-exclusive license to park or permit the parking of up to eight (8)
automobiles in the parking area shown on Exhibit B hereto. Tenant, its
employees, agents, invitees and licensees shall not park automobiles or other
motor vehicles in excess of the permitted number.        

Use:

As more fully set forth in paragraph 5, Tenant shall use the Premises only for
sales office and general business use.    

2.0



TERM AND POSSESSION    

The term of this Lease (“the Term”) shall commence on the Commencement Date
specified below (the “Commencement Date”) and, unless sooner terminated pursuant
to the provisions of this Lease or extended pursuant to any extension option
provided for herein, shall expire on the expiration date (the “Expiration Date”)
set forth below. When the Commencement Date and the Expiration Date have been
established, Landlord and Tenant shall confirm the same in the form of the
Commencement Letter attached hereto as Exhibit C.    

The “Commencement Date” shall be the date upon which Tenant actually occupies
the Premises, with Landlord’s permission, for any use permitted under the terms
of this Lease. The anticipated Commencement Date is July 1, 2018.  

If Landlord, for any reason whatsoever, cannot deliver possession of said
Premises to Tenant at the Commencement Date of the term hereof, this Lease shall
not be void or voidable, nor shall Landlord be liable to Tenant for any loss or
damage resulting therefrom, but in that event, (a) all Rent (as defined in
paragraph 3.7) shall be abated during the period between the Commencement Date
of said term and the time when Landlord delivers possession, (b) Tenant shall
commence paying Rent on the date of delivery of possession of the Premises, and
(c) the Expiration Date shall be on the two (2) year anniversary of the date of
delivery of possession of the Premises.    





1.

183335829 v1

--------------------------------------------------------------------------------

 

In the event that Landlord shall permit Tenant to occupy the Premises prior to
the Commencement Date of the term, such occupancy shall be subject to all the
provisions of this Lease and the Rent shall start on the date of occupancy of
the Premises. Said early possession shall not advance the Expiration Date
hereinabove provided.    

3.0



RENT    

Base Rent:    

Tenant shall pay Landlord as base rent the sum of $7,234.50 (the “Monthly
Installment”) each month in advance on the first day of each month, in U.S.
dollars, without offset or deduction of any nature whatsoever, commencing on the
Commencement Date and continuing through the term of this Lease, together with
such additional rents as are hereinafter specified. In the event that the
Commencement Date is not on the first day of a calendar month, the Monthly
Installment payable on the Commencement Date shall be equal to the product
obtained by multiplying the Monthly Installment by the quotient obtained by
dividing 30 into the number of days remaining in such calendar month.    

MonthsRent
1  — 12$3.50 Full Service

The rent shall be increased annually by three percent (3%), commencing with the
13th month of the Lease Term and at every anniversary date thereafter.

3.2Rent Adjustment:

The base rent Monthly Installment provided for in paragraph 3.1 above shall be
increased at intervals as follows:
____________________________________________________________________
__________. The Monthly Installment payable by Tenant in accordance with
paragraph 3.1 shall be adjusted, upwards only, effective ____________ of each
year (“Adjustment Date”) during the term of this Lease in accordance with
percentage increase, if any, in the Consumer Price Index Urban Wage Earners and
Clerical Workers (___________, Base: 1982 84-100) (“Index”), as published by the
United States Department of Labor, Bureau of Labor Statistics (“Bureau”). The
Index for each February during the term of this Lease shall be compared with the
Index for the preceding February, and the Monthly Installment shall be increased
in accordance with the percentage increase, if any, between such February
Indices. Landlord shall use its best efforts to calculate and give Tenant notice
of any such increase in the Monthly Installment on or near the Adjustment Date,
and Tenant shall commence to pay the increased Monthly Installment effective on
the Adjustment Date of each year. Notwithstanding the foregoing, in the event
this Lease has not been in effect for an entire year prior to the first
Adjustment Date, that first adjustment only shall be determined by comparing the
Index for February with the Index published for the month first preceding the
Commencement Date. All other adjustments shall be determined by the comparison
of the February Indices. In the event that Landlord is unable to deliver to
Tenant the notice of the increased Monthly Installment at least five business
days prior to the Adjustment Date, Tenant shall commence to pay the increased
Monthly Installment on the first day of the month following the receipt of such
notice, which notice must be sent at least five business days prior to the first
day of such month “Payment Date), and shall also pay, together with the first
payment of the increased Monthly Installment, an amount determined by
multiplying the amount of the increase in the Monthly Installment times the
number of months which have elapsed between the Adjustment Date and the Payment
Date. Should the Bureau discontinue the publication of the Index, or publish the
same less frequently, or alter the same in some other manner, Landlord, in its



2.

183335829 v1

--------------------------------------------------------------------------------

 

discretion, shall adopt a substitute index or procedure which reasonably
reflects and monitors consumer prices.    

1.1 Security Deposit:    

Upon the execution of this Lease by Tenant, Tenant shall deposit with Landlord
the sum of $7,234.50 (“Security Deposit”) to secure the faithful performance by
Tenant of each term, covenant and condition to be performed or kept by Tenant
under this Lease. If Tenant shall at any time fail to make any payment or fail
to keep or perform any term, covenant and condition on its part to be made or
performed or kept under this Lease, including, without limitation, payment of
Rent, maintenance of the Premises in good repair, and surrendering the Premises
in a clean condition, Landlord may, but shall not be obligated to and without
waiving or releasing Tenant from any obligation under this Lease, and without
waiving its right to treat such failure as a default hereof, use, apply or
retain the whole or any part of the Security Deposit reasonably necessary to
remedy such failure of Tenant. In such event, Tenant shall within five days of
written demand by Landlord, remit to Landlord sufficient funds to restore said
Security Deposit to its original sum. Landlord is not a trustee of the Security
Deposit and may commingle it, use it in ordinary business, transfer or assign
it, or use it in any combination of those ways. No interests shall accrue on the
Security Deposit. Should Tenant comply with all of said terms, covenants and
conditions and timely pay all amounts due hereunder as the same become due, and
at the end of the term of this Lease leave the Premises in the condition
required by the terms of this Lease, then said Security Deposit shall be
returned to Tenant following the termination of this Lease and vacancy of the
Premises by Tenant. At all times the Security Deposit shall be equal to the
Monthly Installment due. When the Monthly Installment is increased, the Tenant
shall immediately increase the Security Deposit to equal the Monthly
Installment.    

Late Charge:    

Tenant acknowledges that late payment of Rent will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of such cost being extremely
difficult and impractical to fix. Such costs include, without limitation,
processing and accounting charges and late charges that may be imposed on
Landlord by the terms of any encumbrance, and notes secured by any encumbrance
covering the Premises. Therefore, if any installment of Rent or other amount due
from Tenant is not received by Landlord within five days after the same is due,
Tenant shall pay to Landlord upon demand an additional sum of 10% of said
installment of Rent or other amount as a late charge. This late charge shall be
charged for each calendar month (without proration) in which all or any portion
of Rent or other amount due hereunder is delinquent for more than five days from
its original due date. The parties agree that this late charge represents a fair
and reasonable estimate of the costs that Landlord will incur by reason of late
payment by Tenant. Acceptance of any late charges shall not constitute a waiver
of Tenant’s default with respect to the overdue amount, or prevent Landlord from
exercising any of the rights and remedies available to Landlord under this Lease
or by law. Such late charge shall be considered additional Rent.    

Governmental Assessments:    

In addition to the Monthly Installment, Tenant shall pay, prior to delinquency,
(i) all personal property taxes, charges, rates, duties and license fees
assessed against or levied upon Tenant’s occupancy of the Premises, or upon any
tenant improvements, trade fixtures, furnishings, equipment or other personal
property contained in the Premises (collectively “Personal Property”), and (ii)
any governmental fees or charges, general and special, ordinary and
extraordinary, unforeseen as well as foreseen, of any kind whatsoever levied
upon Tenant’s occupancy of the Premises or any Personal Property, other than
Taxes (as defined in paragraph 3.10.14), which shall be handled in accordance
with the provisions of paragraph 3.9 (collectively “Assessments”). Tenant shall
cause such Assessments upon Personal Property to be billed separately from the
property of



3.

183335829 v1

--------------------------------------------------------------------------------

 

Landlord. Tenant indemnifies and holds Landlord harmless from and against the
payment of all such Assessments.

Special Charges for Special Services:    

Tenant agrees to pay to Landlord, within 10 days following written demand, all
charges for any services, utilities, goods or materials furnished by Landlord at
Tenant’s request which are not required to be furnished by Landlord under this
Lease without separate charge or reimbursement.    

Definition of Rent:    

Any and all payments of the Monthly Installment and any and all Taxes, fees,
charges, costs, expenses, insurance obligations, late charges, Assessments,
Operating Expense Adjustments (as defined in paragraph 3.8), and all other
payments, disbursements or reimbursements (collectively “Rent”) which are
attributable to, payable by or the responsibility of Tenant under the Lease,
constitute “rent” within the meaning of California Civil Code Section 1951(a).
All payments owed by Tenant under the Lease shall be paid to Landlord in lawful
money of the United States of America at the location specified by Landlord for
payment from time to time pursuant to this Lease.    

Operating Expense Adjustments:    

Tenant shall pay, in addition to the Monthly Installments computed and due
pursuant to paragraphs 3.1 and 3.2, an additional sum as an operating expense
adjustment (“Operating Expense Adjustment”) an amount equal to Tenant’s Pro Rata
Share (as defined in paragraph 3.10) of any excess of Operating Expenses (as
defined in paragraph 3.10) over the Base Amount (as defined in paragraph 3.10).
   

Procedure for Payment of Operating Expense Adjustments:    

Tenant shall pay for Tenant’s Pro Rata Share of any excess of Operating Expenses
over the Base Amount, as follows:    

Landlord may, from time to time by 10 days notice to Tenant, reasonably estimate
in advance the amounts Tenant shall owe on a monthly basis for excesses of
Operating Expenses over the Base Amount for any full or partial calendar year of
the term of this Lease. In such event, Tenant shall pay such estimated amounts,
on a monthly basis, on or before the first day of each calendar month, together
with Tenant’s payment of Monthly Installment. Such estimate may be reasonably
adjusted from time to time by Landlord by written notice to Tenant.    

Within 120 days after the end of each calendar year, or as soon thereafter as
practicable, Landlord shall provide a statement (the “Statement”) to Tenant
showing: (i) the amount of actual Operating Expenses for such calendar year,
(ii) any amount paid by Tenant towards excesses of Operating Expenses over the
Base Amount during such calendar year on an estimated basis and (iii) any
revised estimate of Tenant’s obligations for excesses of Operating Expenses over
the Base Amount for the current calendar year.    

If the Statement shows that Tenant’s estimated payments were less than Tenant’s
actual obligations for excesses of Operating Expenses over the Base Amount for
such year, Tenant shall pay the difference. If the Statement shows an increase
in Tenant’s estimated payments for the current calendar year, Tenant shall pay
the difference between the new and former estimates, for the period from January
1 of the current calendar year through the month in which the Statement is sent.
Tenant shall make such payments within 30 days after Landlord sends the
Statement.    





4.

183335829 v1

--------------------------------------------------------------------------------

 

If the Statement shows that Tenant’s estimated payments exceeded Tenant’s actual
obligations for excesses of Operating Expenses over the Base Amount, Tenant
shall receive a refund of such difference against payments of Rent next due. If
the term of this Lease shall have expired and no further Rent shall be due,
Tenant shall receive a refund of such difference within 30 days after Landlord
sends the Statement.    

So long as Tenant’s obligations hereunder are not materially adversely affected,
Landlord reserves the right to reasonably change, from time to time, the manner
or timing of the foregoing payments. No delay by Landlord in providing the
Statement (or separate statements) shall be deemed a default by Landlord or a
waiver of Landlord’s right to require payment of Tenant’s obligations for actual
or estimated excesses of Operating Expenses over the Base Amount.    

If the term of this Lease commences other than on January 1, or ends other than
on December 31, Tenant’s obligations to pay estimated and actual amounts towards
excesses of Operating Expenses over the Base Amount for such first or final
calendar years shall be prorated to reflect the portion of such years included
in the term of this Lease. Such proration shall be made by multiplying the total
estimated or actual (as the case may be) excesses of Operating Expenses over the
Base Amount for such calendar years by a fraction, the numerator of which shall
be the number of days of the term of this Lease during such calendar year, and
the denominator of which shall be 365.    

Defined Terms:    

“Tenant’s Pro Rata Share” means the ratio, from time to time, of the rentable
square feet of the Premises to the rentable square feet in the Buildings.
Tenant’s Pro Rata Share as of the Commencement Date is stipulated to be 3.1%
which has been computed using the stipulated square footage set forth in
Paragraph 1.1. The “Base Amount” will be the Operating Expenses per year per
rentable square foot in the Buildings for the year ending December 31, 2018.
“Operating Expenses” are defined to be the sum of all costs, expenses, and
disbursements, of every kind and nature whatsoever, and the Taxes, incurred by
Landlord in connection with the ownership, management, maintenance, operation,
administration and repair of all or any portion of the Buildings, the Land, the
Common Areas (as defined in paragraph 9.2) and the roads, walks, plazas,
landscaped areas, parking facilities, improvements and facilities thereon
(collectively, “Property”) including, but not limited to, the following:    

All utility costs not otherwise charged (pursuant to paragraph 3.6) directly to
Tenant or any other tenant of the Property;    

All wages and benefits and costs of employees or independent contractors or
employees of independent contractors engaged in the operation, maintenance and
security of the Property;    

All expenses for janitorial, maintenance, security and safety services;    

All repairs to, replacement of, and physical maintenance of the Property,
including the cost of all supplies, uniforms, equipment, tools and materials;  
 

Any license, permit and inspection fees required in connection with the
operation of the Property;    





5.

183335829 v1

--------------------------------------------------------------------------------

 

Any auditor’s fees for accounting provided for the operation and maintenance of
the Property;    

Any legal fees, costs and disbursements as would normally be incurred in
connection with the operation, maintenance and repair of the Property;    

All reasonable fees for management services provided by a management company or
by Landlord or an agent of the Landlord;    

The annual amortization of costs, including financing costs, if any incurred by
Landlord after completion of the Property for any capital improvements installed
or paid for by Landlord and required by any new (or change in) laws, rules or
regulations of any governmental or quasi-governmental authority (collectively
“Laws”);    

The annual amortization of costs, including financing costs, if any, of any
equipment, device or capital improvement incurred after completion of the
Property and reasonably intended as a labor-saving measure or to affect other
economies in the operation or maintenance of the Property (provided the annual
amortized cost does not exceed the actual cost savings realized and such savings
do not redound primarily to the benefit of any particular tenant);    

The annual amortization of costs incurred after completion of the Property, if
any, for the replacement of (i) exterior perimeter window draperies or blinds
provided by Landlord and (ii) carpeting and wall coverings in the public areas
of the Buildings;    

All insurance expenses which shall mean all premiums and other charges by
Landlord with respect to the insurance of the Property including, without
limitation, the following to the extent carried by the Landlord: (i) fire and
extended coverage insurance, windstorm, hail and explosion; (ii) riot attending
a strike, civil commotion, aircraft, vehicle and smoke insurance; (iii) public
liability, bodily injury and property damage insurance; (iv) elevator insurance;
(v) Workers’ Compensation insurance for the employees specified in paragraph
3.10.2 above; (vi) boiler and machinery insurance, sprinkler leakage, water
damage, property, burglary, fidelity and pilferage insurance on equipment and
materials; (vii) loss of rent, rent abatement, rent continuation, business
interruption insurance, and similar types of insurance; (viii) earthquake
insurance; and (ix) such other insurance as is customarily carried by operators
of other comparable projects in Northern California;    

Such other usual costs and expenses which are paid by other landlords for the
purpose of providing for the on-site operation, servicing, maintenance and
repair of comparable projects in Northern California; and    

All actual taxes, assessments, levies, charges, water and sewer charges, rapid
transit and other similar or comparable governmental charges (collectively
“Taxes”) levied or assessed on, imposed upon or attributable to the calendar
year in question (a) to the Property, and/or (b) to the operation of the
Property, including but not limited to Taxes against the Property, personal
property taxes or assessments levied or assessed against the Property, plus any
tax measured by gross rentals received from the Property, together with any
costs incurred by Landlord, including attorneys’ fees, in contesting any such
Taxes but excluding any net income, franchise, capital stock, estate or
inheritance taxes imposed by the State or Federal Government or by their
respective agencies, branches or departments; provided that, if at any time
during the term of this Lease there shall be levied, assessed or



6.

183335829 v1

--------------------------------------------------------------------------------

 

imposed on Landlord or the Property by any governmental entity, any general or
special, ad valorem or specific excised capital levy or other Taxes on the
payments received by Landlord under this Lease or other leases affecting the
Property and/or any license fee, excise of Franchise Taxes measured by or based,
in whole or in part, upon such payments, and/or transfer, transaction, or Taxes
based directly or indirectly upon the transaction represented by this Lease or
other leases affecting the Property, and/or any occupancy, use, per capita or
other Taxes, based directly or indirectly upon the use or occupancy of the
Premises or the Property, then all such Taxes shall be deemed to be included
within the definition of the term Taxes.    

If the Buildings do not have at least 95% of the rentable area of the Buildings
occupied during any calendar year period, then the Operating Expenses for such
period shall be deemed to be equal to the total of (i) the Operating Expenses,
other than Taxes which would have been incurred by Landlord if 95% of the
rentable area of the Buildings had been occupied for the entirety of such
calendar year and (ii) the actual Taxes. The annual amortization of costs shall
be determined by dividing the original cost of such capital expenditure by the
number of years useful life of the capital item acquired, which useful life
shall be reasonably determined by Landlord, or by the number of years permitted
by the Internal Revenue Service for amortization, whichever is shorter.
Operating expenses shall be computed according to the cash or accrual basis of
accounting, as Landlord may elect in accordance with standard and reasonable
accounting principles employed by Landlord.    

Review of Operating Expenses:    

Tenant shall have a period of three months following receipt of the Statement,
within which to inspect, at Landlord’s office during normal business hours,
Landlord’s books and records concerning Operating Expenses for the preceding
calendar year period in question. Such inspection may only be done by a
generally recognized Accounting Firm. If Tenant shall not have availed itself of
such inspection, Tenant shall be deemed to have accepted final and determinative
the amounts shown on the Statement. If Tenant shall have availed itself of its
right to inspect the books and records, and then disputes the accuracy of the
information set forth in Landlord’s books and records with respect to the
Statement, Tenant shall nevertheless continue to pay the amounts as required by
the provisions of paragraphs 3.8 and 3.9; provided however, that no later than
six months after receipt of the Statement, Tenant must (or its right to contest
such charges shall be deemed waived) institute arbitration proceedings against
Landlord in an arbitration proceeding governed by the rules of the American
Arbitration Association to collect and recover any overpayments made by Tenant
resulting from errors in the books and records of Landlord; and provided
further, that Tenant shall, within 10 days of filing of the complaint, serve
Landlord with a copy of the complaint filed in any such proceeding. Tenant shall
be precluded from contesting Operating Expenses and Landlord’s computations of
the amounts payable by Landlord or Tenant pursuant to these paragraphs 3.8 and
3.9, unless an arbitration complaint is filed and served within such six month
period. Should the arbitrator find errors in excess of 10% of the Statement,
then Landlord shall be responsible for all reasonable fees incurred by Tenant
with respect to the arbitration proceeding. Should the arbitrator find errors of
between 4% and 10% of the Statement, then each party shall be responsible for
all fees incurred by it with respect to the arbitration proceeding.    

If Tenant institutes such arbitration procedures, then the arbitrator shall have
the power to, and shall inquire into and determine, not only whether or not
Tenant was overcharged for any excesses of Operating Expenses over the Base
Amount, but whether or not Tenant was undercharged for such excesses of
Operating Expenses. At the conclusion of the arbitration, the arbitrator shall
issue a



7.

183335829 v1

--------------------------------------------------------------------------------

 

ruling as to what the excesses of Operating Expenses should have been had
Landlord strictly complied with the provisions of this Lease. If Landlord
overcharged Tenant for excesses of Operating Expenses, the amount of the
overcharge shall be returned to Tenant within 30 days following the conclusion
of the arbitration. If the arbitrator determines that Tenant was undercharged
for excesses of Operating Expenses, Tenant shall pay the amount of such
undercharge to Landlord within 30 days following the issuance of the arbitration
ruling.    

4.0



CONSTRUCTION BY LANDLORD    

Landlord shall, at its own cost and expense, construct certain improvements to
the Premises (“Tenant’s Improvements”) in accordance with the final plans and
specifications attached hereto as Exhibit E. Tenant shall approve or disapprove
all plans and specifications within 10 days after receipt thereof. If Landlord
and Tenant cannot reach agreement on said plans and specifications within 30
days after their initial delivery to Tenant, then Landlord may terminate this
Lease, without being subject to any claims of or liability to Tenant.    

5.0



USE OF PREMISES    

Tenant shall use the Premises only in conformance with applicable laws for the
specific purpose of sales office and general business use and for no other
purpose. Tenant shall not do or permit to be done in or about the Property nor
bring, keep or permit to be brought or kept therein, anything which is
prohibited by any reasonable rules or regulations adopted by Landlord with
respect to the Property or any standard form fire insurance policy or which will
in any way increase the existing rate of, or affect, any fire or other insurance
upon the Building or its contents, or which will cause a weight load or stress
on the floor or any other portion of the Premises in excess of the weight load
or stress which the floor or other portion of the Premises is designed to bear.
Tenant, at Tenant’s sole cost, shall comply with all Laws, affecting the
Premises, and the requirements of any Board of Fire Underwriters or other
similar body now or hereafter instituted, and shall also comply with any order,
directive or certificate of occupancy issued pursuant to any Laws, which affect
the condition, use or occupancy of the Premises, including, but not limited to,
any requirements of structural changes related to or affected by Tenant’s acts,
occupancy or use of the Premises. The judgment of any court of competent
jurisdiction or the admission of Tenant in any action against Tenant, whether or
not Landlord is a party to such action, shall be conclusive as between Landlord
and Tenant in establishing such violation.    

Hazardous Materials:

Landlord and Tenant agree as follows with respect to the existence or use of
Hazardous Materials (as defined in paragraph 5.2.3) on the Property:    

Tenant shall not cause or permit any Hazardous Material to be brought upon, kept
or used in or about the Premises or the Property by Tenant, its agents,
employees, contractors or invitees, without the prior written consent of
Landlord, which Landlord shall not unreasonably withhold as long as Tenant
demonstrates to Landlord’s reasonable satisfaction that such Hazardous Material
is necessary or useful to Tenant’s business and will be used, kept and stored in
a manner that complies with all laws regulating to any such Hazardous Material
so brought upon or used or kept in or about the Premises. If Tenant breaches the
obligations stated in the preceding sentence, or if the presence of Hazardous
Material on the Premises or the Property caused or permitted by Tenant results
in contamination of the Premises of the Property, or if contamination of the
Premises or the Property by Hazardous Material otherwise occurs for which Tenant
is legally liable to Landlord for damage resulting therefrom, then Tenant shall
indemnify, defend and hold



8.

183335829 v1

--------------------------------------------------------------------------------

 

Landlord harmless from any and all claims, judgments, damages, penalties, fines,
costs, liabilities or losses (including, without limitation, diminution in value
of the Premises or the Property, damages for the loss or restriction on use of
rentable or usable space or of any amenity of the Premises of the Property,
damages arising from any adverse impact on marketing of space in the Buildings,
and sums paid in settlement of claims, attorneys’ fees, consultant fees and
expert fees) which arise during or after the term of this Lease as a result of
such contamination. This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal or restoration work required by any
federal, state or local governmental agency or political subdivision because of
Hazardous Material present in the soil or ground water on or under the Property.
Without limiting the foregoing, if the presence of any Hazardous Material on the
Premises or the Property caused or permitted by Tenant results in any
contamination of the Premises or the Property, Tenant shall promptly take all
actions at its sole expense as are necessary to return the Premises and the
Property to the condition existing prior to the introduction of any such
Hazardous Material to the Premises or the Property.    

Landlord Costs:    

Landlord and Tenant agree that the cost of complying with laws relating to
Hazardous Material on the Premises and the Property for which Landlord is
legally liable and which are paid or incurred by Landlord shall be an Operating
Expense, and Tenant shall pay Tenant’s Pro Rata Share thereof unless the cost of
such compliance, as between Landlord and Tenant, is the responsibility of Tenant
pursuant to this paragraph. To the extent any such Operating Expense relating to
Hazardous Material is subsequently recovered or reimbursed through insurance, or
recovery from responsible third parties, or other action, Tenant shall be
entitled to a proportionate reimbursement to the extent it has paid its share of
such Operating Expenses to which such recovery or reimbursement relates.    

Definition:   

As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) defined as a “hazardous waste,” or “extremely hazardous
waste” or “restricted hazardous waste” under Sections 15115, 25117 or 25122.7,
or is listed pursuant to Section 25140, of the California Health and Safety
Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“hazardous substance” under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a “hazardous material,” hazardous substance,” or
“hazardous waste” under Section 25501 of the California Health and Safety Code,
Division 20, Chapter 6.95 (Hazardous Materials Release Response Plans and
Inventory), (iv) defined as a “hazardous substance” under Section 25281 of the
California Health and Safety Code, Division 20, Chapter 6.7 (Underground Storage
of Hazardous Substances), (v) petroleum, (vi) asbestos, (vii) listed under
Article 9 or defined as hazardous or extremely hazardous pursuant to Article 11
of Title 22 of the California Administrative Code, Division 4, Chapter 20,
(viii) designated as a “hazardous substance” pursuant to Section 311 of the
Federal Water Pollution Control Act (33 U.S.C. § 1317), (xi) defined as a
“hazardous waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. § 6903), or (x) defined as
a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.
(42-U.S.C. § 9601).    





9.

183335829 v1

--------------------------------------------------------------------------------

 

Americans With Disabilities Act:    

Notwithstanding anything to the contrary contained in the Lease, Tenant will be
responsible for designing and constructing, at its own cost and expense, all
future alterations, additions, substitutions and improvements which Tenant makes
to the Premises so that they comply with any physical barrier removal
requirements contained in Title III of the Americans With Disabilities Act (as
amended from time to time, the “ADA”) which may be applicable to the Premises.
Tenant covenants and agrees that, if Tenant is required to bring all or any
portion of the Premises (including, without limitation, any toilet rooms within
the Premises) into compliance with the physical barrier removal requirements of
Title III of the ADA, Tenant will make, at its sole cost, any alterations,
additions, substitutions or improvements required to bring the Premises or such
portion thereof into compliance.    

6.0



ACCEPTANCE OF THE PREMISES    

Tenant’s acceptance of possession of the Premises shall be deemed to be
acceptance of the Premises in their condition existing as of the date of such
acceptance of possession thereof, subject to all applicable zoning, municipal,
county, state and federal laws, ordinances and regulations governing and
relating to the use of Premises and subject to all matters of record. Landlord
and Landlord’s agent make no warranty concerning title to or physical,
geological or financial condition of the Premises, adverse governmental
controls, climate, air, water, zoning, soil, drainage, sewer, access to public
roads, hazardous wastes or other similar matters relating to Tenant’s use of the
Premises. Tenant acknowledges that neither Landlord nor Landlord’s agent has
made any representation or warranty as to the suitability of the Premises for
the conduct of Tenant’s business. Any agreements, warranties or representations
not expressly contained herein shall in no way bind Landlord, and Tenant
expressly waives all claims for damages against Landlord and Landlord’s agent by
reason of any statement, representation, warranty, promise or agreement, if any,
not contained in this Lease. This Lease constitutes the entire understanding
between the parties hereto concerning the subject matter hereof. The Premises
are accepted by Tenant subject to any and all rights, uses, easements and
encumbrances reserved to and by the City of Redwood City pursuant to the Master
Lease, between Landlord and said City, or any successor lease thereto, which
Master Lease is described in paragraph 33.16 hereof.    

7.0



SIGNS, DISPLAYS AND WINDOW COVERINGS    

Signs and Displays:    

Tenant shall not place or allow to be placed or maintained, any sign, awning,
canopy, display material, or advertising matter on any door, wall or window of
the Premises, Building or Common Areas, including without limitation, any
location within the Premises which is in plain view from the Common Areas,
without the prior written consent of Landlord. Any sign or display installed by
Tenant shall be installed and maintained by Tenant at its sole cost and risk,
and in compliance with all law and legal requirements, and Tenant shall
indemnify and hold Landlord harmless against all loss or liability of any nature
whatsoever arising from an actual or claimed breach by Tenant of any of its
obligations hereunder, including, without limitation, all attorney’s fees and
costs incurred by Landlord in defending against same.    

Window Coverings:    

Tenant may not install window coverings except for No. 112 alabaster Levolor or
Landlord approved comparable window coverings.    



10.

183335829 v1

--------------------------------------------------------------------------------

 

8.0



BUILDING SERVICES    

Standard Building Services:    

Subject to the full performance by Tenant of all of Tenant’s obligations under
this Lease, Landlord shall furnish the Premises with the standard building
services and utilities as set forth in the attached Exhibit D.    

Additional Services:    

Tenant agrees to immediately pay on demand all reasonable charges imposed by the
Landlord from time to time for all building services and utilities supplied to
or used by Tenant in excess of or in addition to those standard building
services and utilities which Landlord agrees to provide to Tenant in accordance
with Exhibit D. Said excess and additional building services and utilities are
referred to as “Additional Services” and Landlord may at any time cause a switch
and/or metering system to be installed at Tenant’s expenses (which expense
Tenant shall pay within 10 business days of receipt of an invoice from Landlord
covering the installment cost of such switch or metering system) to measure the
amount of building services, utilities and/or Additional Services consumed by
Tenant or used in the Premises. In addition, in the event Tenant desires to
contest any charges for Additional Services levied by Landlord under this
paragraph 8.2, Tenant may, as its sole remedy, have Landlord install in the
Premises a switch and/or metering system. Unless it is determined from the
switch and/or metering system that the charges for Additional Services levied by
Landlord were excessive in relation to Tenant’s actual use of the Additional
Services, the cost of any such switch and/or metering system shall be paid for
by Tenant, and Tenant agrees to pay Landlord, within five business days, for all
such Additional Services consumed as shown by said meters, at the rates charged
for such services by the local public or private utility furnishing the same, if
applicable, plus any additional expense incurred by Landlord in keeping records
or accounts of the Additional Services so consumed.    

Landlord’s Right To Cease Providing Services:    

Landlord reserves the right in its sole and absolute discretion with respect to
item (i) and it its reasonable discretion with respect to item (ii) to reduce,
interrupt or cease service of the heating, air conditioning, ventilation,
elevator, plumbing, electrical systems, telephone systems and/or utilities
services of the Premises, the Building or the Property, for any or all of the
following reasons or causes:    

any accident, emergency, governmental regulation, or Act of God, including, but
not limited to, any cause set forth in paragraph 33.13 of this Lease; or    

the making of any repairs, additions, alterations or improvements to the
Premises or the Property until said repairs, alterations or improvements shall
have been completed.    

No such interruption, reduction or cessation of any such building services or
utilities shall constitute an eviction or disturbance of Tenant’s use or
possession of the Premises or Property, or an ejection of Tenant from the
Premises, or a breach by Landlord of any of its obligations, or render Landlord
liable for any damages, including but not limited to any damages, compensation
or claims arising from any interruption or cessation of Tenant’s business, or
entitle Tenant to be relieved from any of its obligations under the Lease, or
result in any abatement of Rent. In the event of any such interruption,
reduction or cessation, Landlord shall use



11.

183335829 v1

--------------------------------------------------------------------------------

 

reasonable diligence to restore such service where it is within Landlord’s
reasonable control to do so.    

9.0



REPAIRS AND MAINTENANCE    

Landlord:    

Landlord shall maintain and repair the HVAC, electrical and other utilities
supplied by Landlord to the Premises and the structural integrity only of the
exterior walls, the foundation, and the roof of that portion of the Building in
which the Premises are located. If the damage thereto is caused by reason of an
act or omission of Tenant or its agents, servants, invitees, licensees, and
employees, such costs shall be not Operating Expenses and Tenant shall reimburse
Landlord for said cost and expense upon demand. Landlord shall have no
obligation to make repairs under this paragraph 9.1 until a reasonable time
after receipt of written notice from Tenant of the need for such repairs.
Landlord shall have no responsibilities for repair or maintenance of the
Premises other than as set forth in this paragraph 9.1.    

Common Areas:    

The “Common Areas” are hereby defined to be the landscaped areas, parking areas
and walkways of Parcel MA, described in Exhibit A to the Master Lease, along
with the corridors and common facilities of the Buildings. Landlord shall
maintain the Common Areas in good condition at all times. Landlord shall have
the right to:    

Establish and enforce reasonable rules and regulations concerning the
maintenance, management, use, and operation of the Common Areas.    

Close any of the Common Areas to whatever extent required in the opinion of
Landlord’s counsel to prevent a dedication of any of the Common Areas or the
accrual of any rights of any person or of the public to the Common Areas.    

Close temporarily any of the Common Areas for maintenance purposes.    

Designate other property outside the present boundaries of the Common Areas to
become part of the Common Areas.    

Select a person to maintain and operate any of the Common Areas if at any time
Landlord determines in its sole discretion that such is in the best interests of
the Premises. Landlord shall have the right to negotiate and enter into a
contract with that person on such terms and conditions and for such period of
time as Landlord deems reasonable and proper both as to service and as to cost.
   

Make changes to the Common Areas including, without limitation, changes in the
location of driveways, entrances, exists, vehicular parking spaces, parking
area, or the direction of the flow of traffic.    

Tenant:    

Except as expressly provided for in paragraph 9.1, Tenant shall, at its sole
cost, keep and maintain the Premises, and every part of the interior thereof,
including, without limitation, windows, plate glass, glazing, doors and all door
hardware, walls, flooring, and any other interior improvements installed by
Landlord for Tenant in accordance with Exhibit A, or installed by Tenant, (but
excepting Common Areas), in good watertight and sanitary order, condition,
appearance and repair, and in good working, operating and functioning condition.
Tenant shall, at its sole cost, keep and



12.

183335829 v1

--------------------------------------------------------------------------------

 

maintain all fixtures and equipment and other similar items, installed by
Landlord for Tenant in accordance with Exhibit A, or installed by Tenant, in
good order, condition and repair, and in good working, operating and functioning
condition. All maintenance and repair which is the obligation of Tenant shall be
completed expeditiously in a good and workmanlike manner, with good quality
materials and in compliance with applicable legal and insurance requirements.
For all fixtures and equipment installed by Landlord for Tenant in accordance
with Exhibit A, or installed by Tenant, the maintenance and repair of said
fixtures and equipment shall be provided by Tenant at its expense. Tenant waives
the provisions of Subsection 1 of Section 1932 (pertaining to quiet possession,
condition and repair and the right of a tenant to terminate a lease) and
Sections 1941 and 1942 (pertaining to condition and repair of the Premises and a
tenant’s right to repair or vacate) of the Civil Code of California and all
right to make repairs at the expense of Landlord or to terminate this Lease as
provided in said Sections of said Civil code or otherwise.    

Tenant’s Failure:

If Tenant fails to commence and diligently and continuously prosecute to
completion repairs or perform any of its other obligations hereunder required of
Tenant forthwith upon notice by Landlord, either immediately in an emergency
situation or within 15 days, Landlord, in addition to all other remedies
available hereunder or by law, and without waiving any alternative remedies,
including the right to declare Tenant in breach and default of this Lease, may
make the same, and in that event, Tenant shall reimburse Landlord as additional
Rent for all costs Landlord incurs in taking steps to perform such obligations
or repairs on the next date upon which Rent becomes due after Landlord gives
notices of such cost, regardless of which party completes the same.    

Surrender:    

Immediately upon the expiration, or sooner termination of the tenancy hereby
created, Tenant shall surrender the Premises in good condition and repair and in
substantially the same condition as the Premises were in upon delivery of
possession thereto under this Lease, reasonable and normal wear and tear and
other differences permitted by this Lease excepted, broom clean and shall
surrender all keys for the Premises to Landlord at the place then fixed for the
payment of Rent and shall inform Landlord of all combinations on locks, safes
and vaults, if any, in the Premises. Tenant’s right to remove its alterations
and additions to the Premises shall be as set forth in paragraph 10. If Tenant
is in default under this Lease it shall have no right to remove its trade
fixtures, alterations, additions or improvements to the Premises. Tenant shall
indemnify Landlord against all loss or liability, including attorneys’ fees and
all other expenses, resulting from delay or failure by Tenant in so surrendering
the Premises including without limitation any claims made by any succeeding
tenant founded on such delay. Tenant’s obligation to observe or perform the
covenants contained in this paragraph 9.5 shall survive the expiration or other
termination of the term of this Lease.    

10.0



ALTERATIONS    

Tenant shall not make any alterations or additions to the Premises without the
prior written consent of Landlord. Each and every permitted alteration and
addition (i) must not, individually or in the aggregate, lessen the fair market
value of the Premises, or materially affect the usefulness of the Premises,
either for Tenant’s business or the business of potential successor tenants,
(ii) shall be completed expeditiously in a good and workmanlike manner, with
good quality materials, and in compliance with all applicable legal and
insurance requirements, and (iii) shall become part of the Premises and subject
to this Lease, provided at Landlord’s option, Tenant shall remove any such
alteration or addition and restore the Premises to their condition prior to the
occurrence of same, normal wear and tear excepted, upon the expiration or
earlier termination of this Lease. Landlord shall exercise its option by written
notice given to Tenant within 30 days after such expiration or termination and,
if Tenant has not so removed and restored within 30 days of Landlord



13.

183335829 v1

--------------------------------------------------------------------------------

 

giving said written notice, Landlord may, but shall not be obligated to, remove
and restore the same and Tenant shall pay Landlord its cost of same upon demand.
Any alterations, improvements or additions made hereunder shall comply with the
provisions of the Master Lease referred to in paragraph 34.16 hereof, between
Landlord and the City of Redwood City.    

11.0



MECHANICS’ LIENS    

Except as it relates to the initial construction of the Building and the
Tenant’s Improvements as provided in ARTICLE FOUR, Tenant shall (1) pay for all
labor and services performed for and materials used by or furnished to Tenant or
any contractor employed by Tenant with respect to the Premises, whether or not
the labor and materials relate to trade fixtures, at any time prior to or during
the term of this Lease or any extension hereof, and hold Landlord, the City of
Redwood City and the Premises harmless and free from any liens, claims,
encumbrances or judgments created or suffered and (2) give notice to Landlord in
writing 15 days prior to employing any laborer or contractor to perform services
related to, or receiving materials for use upon, the Premises and shall give
notice to Landlord by telephone call immediately upon the commencement of any
work of improvement on the Premises, and shall permit Landlord and the City of
Redwood City to post a notice of non–responsibility in accordance with the
requirements of California Civil Code Section 3094 or any amendment thereof. In
the event Tenant is required to post an improvement bond with a public agency in
connection with the above, Tenant agrees to include Landlord as an additional
obligee.    

12.0



INDEMNITY AND INSURANCE    

Indemnity:    

Tenant agrees to indemnify and hold Landlord and the City of Redwood City
harmless from any and all liability, loss, expense, cost, (including all costs
and attorneys fees incurred in defending against claims of same) or obligation
on account of, or arising out of or alleged to be on account of or arising out
of, the existence, condition, use or occupancy of the Premises, or any part
thereof, and including, without limitation, claims arising out of any breach or
default in the performance of any obligation on Tenant’s part to be performed
hereunder except for liabilities arising solely out of Landlord’s active
negligence or greater culpability. This Lease is made on the express condition
that Landlord shall not be liable for, or suffer loss or expense of any nature
whatsoever by reason of, injury or claim of injury to person or property, from
whatever cause, entirely or in any way connected with the existence, condition,
use or occupancy of the Premises, or any part thereof, specifically including,
without limitation, any liability for injury to the person or property of
Tenant, its agents, officers, employees, licensees and invitees, or other third
persons, and Tenant hereby assumes all risk of and liability for same unless
caused solely by Landlord’s active negligence or greater culpability. This
indemnity and hold harmless provision shall survive the expiration or other
termination of the term of this Lease.

Liability Insurance:    

Tenant agrees to procure and maintain at its sole expense during the term of
this Lease, and any extensions thereof, comprehensive public liability insurance
covering liabilities related to the condition, use or occupancy of the Premises,
with limits of not less than $1,000,000.00 for bodily injury to or death as a
result of any one occurrence, and $500,000.00 for damages to property or such
greater limits as Landlord may from time to time reasonably require.    

Fire and Extended Coverage Insurance:    

Landlord agrees to procure and maintain during the term of this Lease, and any
extensions thereof fire and extended coverage insurance, including “All Risk”
coverage on the Buildings in the full



14.

183335829 v1

--------------------------------------------------------------------------------

 

amount of the replacement value of the Buildings, with stipulated amount
endorsement, which value shall be re-determined by Landlord from time to time.
Tenant shall have no interest in or any right to the proceeds of any insurance
procured by Landlord on the Buildings or Premises.    

Personal Property Insurance and Waiver:    

Tenant, at Tenant’s sole expense, shall maintain in full force and effect during
the term of this Lease, and any extensions thereof, on all of its fixtures,
equipment, leasehold improvements and personal property on the Premises, a
policy or policies of fire and extended coverage insurance, including “All Risk”
coverage, to the extent of at least 80% of their insurable value. Tenant hereby
waives all claims against Landlord for damage to Tenant’s fixtures, equipment
leasehold improvements and personal property in, upon or about the Premises or
not.    

Joint Waiver of Subrogation:

Landlord hereby releases Tenant, and Tenant hereby releases Landlord, and each
other’s respective officers, agents, employees and servants, from any and all
claims of damages, loss, expense of injury to the Premises or to the
furnishings, fixtures and equipment or inventory or other property of either
Landlord or Tenant in, about or upon the Premises, as the case may be, which is
caused by or results from perils, events or happenings which are the subject of
insurance carried by the respective parties and in force at the time of any such
loss; provided, however, that such waiver shall be effective only to the extent
of insurance proceeds actually received and to the extent such insurance is not
prejudiced thereby.    

General:    

All policies which Tenant is required to procure and maintain as provided herein
shall be with companies approved by Landlord which approval Landlord agrees not
to unreasonably withhold. Certificates of insurance evidencing the policies
provided for herein shall be delivered to Landlord and the Port Manager of the
City of Redwood City, and shall certify that the policy (1) names Landlord, the
City of Redwood City, its council, the Port of Redwood City, its Board of Port
Commissioners and the respective officers, agents and employees of said City and
Port as additional insureds, and (2) shall not be canceled or altered without 20
days prior written notice to Landlord and the City of Redwood City. The
certificate evidencing the comprehensive liability policy shall also certify
that (1) the coverage provided insures performance of the indemnity set forth in
paragraph 12.1 “Indemnity” above and the waiver of claims and of subrogation set
forth in 12.4 and 12.5 above and (2) the coverage is primary and any coverage by
Landlord or the City of Redwood City is in excess thereto. Tenant shall furnish
to Landlord a certified copy of each such insurance policy prior to the
Commencement Date.    

13.0



NOTICES    

Any notice, demand, request, consent, or other communication required or
permitted to be given hereunder shall be in writing and may be served personally
or by first class, certified mail, postage prepaid, return receipt requested,
addressed to Landlord and Tenant respectively at the addresses set forth in this
Lease or at such other address as either may designate to the other by notice
given hereunder provided that a copy of any such notice, demand, request,
consent or other communication given to Tenant after the Commencement Date shall
be deemed served if served at or addressed to the Premises.    

14.0



ESTOPPEL CERTIFICATES    

Tenant, within five days of a request by Landlord to do so shall (1) execute and
deliver to Landlord documents, including estoppel certificates, (a) certifying
that this Lease is unmodified



15.

183335829 v1

--------------------------------------------------------------------------------

 

and in full force and effect or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect and the date to which the Rent and other charges are paid in advance,
if any, and (b) acknowledging that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord hereunder, and (c) evidencing the
status of the Lease, as may be required either by a lender making a loan to
Landlord or a purchaser of the Premises from Landlord and (2) deliver to
Landlord current financial statements of Tenant with an opinion of a certified
public accountant, if available, including a balance sheet and profit and loss
statement for the most recent prior year all prepared in accordance with
generally accepted accounting principles consistently applied. Tenant’s failure
to perform timely each of its obligations under this ARTICLE 14 shall constitute
a material breach of this Lease, entitling Landlord to exercise all of its
remedies for same, and without limiting or waiving Landlord’s right to so
exercise same, also shall be conclusive upon Tenant as to Landlord and any third
party at whose request Landlord has requested the aforesaid documents from
Tenant, (i) that this Lease is in full force and effect, without modification
except as may be represented by Landlord, (ii) that there are no uncured
defaults in Landlord’s performance (iii) that no Rent has been paid in advance
except as expressly set forth in this Lease.    

15.0



ENTRY BY LANDLORD    

Tenant shall permit Landlord and Landlord’s agents to enter the Premises and all
portions thereof during normal business hours of Landlord and at all other
reasonable times for the purpose of inspecting or maintaining the same, or for
the purpose of making repairs, alterations, or additions to any portion of same,
including the erection and maintenance of such scaffolding, canopies, fences,
and props as may be required, or for the purpose of posting notices of
non-responsibility for alterations, additions, or repairs, without any rebate of
Rent and without any liability to Tenant for any loss of occupation or quiet
enjoyment of the Premises thereby occasioned and shall permit Landlord to place
upon the Premises any usual or ordinary “to let” or “to lease” signs. Redwood
City’s agents shall have the right at all reasonable times to enter upon and
inspect the Premises for cleanliness and safety.    

16.0



ABANDONMENT    

Tenant shall not vacate or abandon the Premises or substantially cease or
suspend its full business operation at any time during the term of this Lease;
and if Tenant shall abandon, vacate or surrender the Premises, or be
dispossessed by process of law or otherwise, any personal property belonging to
Tenant and left on the Premises shall be deemed to be abandoned at the option of
Landlord, and Landlord may dispose of same at Tenant’s expense as it deems
appropriate and Tenant waives any claim for damages or otherwise which it, or
any other party claiming an interest in such property, might otherwise
have against Landlord with respect to such disposition and Tenant shall
indemnify and hold Landlord harmless from any loss or expense it might incur as
a result of such claim, including all attorney fees and related costs of
defending against same.    

17.0



WASTE AND QUIET ENJOYMENT    

Tenant shall not commit, or suffer to be committed, any waste upon the Premises,
or any nuisance, or other acts, omissions or things which may disturb the quiet
enjoyment of any other tenant or occupant in the Building provided that nothing
herein shall be deemed to require Landlord to enforce this provision on behalf
of any such other tenant or any other person.    



16.

183335829 v1

--------------------------------------------------------------------------------

 

18.0



TENANT TO COMPLY WITH ALL APPLICABLE LAWS    

Tenant shall, at Tenant’s sole cost and expense, comply with all of the
statutes, ordinances, rules, regulations, and requirements of all city, county,
municipal, state, federal and other applicable governmental or other public
authorities, now in force, or which may hereafter be in force, pertaining to the
Premises or the use of the Premises, including the installation of additional
facilities as required for the conduct and continuance of Tenant’s business. The
judgment of any court of competent jurisdiction or the admission by Tenant in
any action or proceeding against Tenant, whether Landlord be a party thereto or
not, that Tenant has violated any such statute, ordinance rule, regulation, or
requirement shall be conclusive of the fact of such violation by Tenant.    

19.0



NON–ASSIGNMENT    

No Assignment or Subletting:    

Tenant’s interest, or any portion thereof, in this Lease is not assignable, by
operation of law or otherwise, nor shall Tenant have the right to sublet the
Premises, or any portion thereof, without the prior written consent of Landlord
which consent shall not be unreasonably withheld and the prior written consent
of the City of Redwood City, provided, should Landlord or the City of Redwood
City withhold their consent for any of the following reasons, which list is not
exclusive, such withholding shall be deemed to be reasonable: (i) a conflict
with other uses or users in the Building of which the Premises forms a part;
(ii) the incompatibility of the proposed use with other uses, proposed or
existent within such Building; (iii) the financial inadequacy or lack of
established business history of the proposed sublessee or assignee; (iv) a
proposed use or user which would cause a diminution in the reputation of said
Building or the other businesses located therein; (v) the failure of Tenant and
any proposed assignee or subtenant to agree in any assignment or sublease of all
or any portion of the Premises (“Transferred Space”) that the assignee or
subtenant pay directly to Landlord as additional Rent under this Lease any
rental reserved and all other consideration paid by or on behalf of the assignee
or subtenant for such assignment or sublease, no matter how characterized and
without regard to whether such appears in the assignment or sublease, which
exceed or are in addition to the rental reserve in this Lease applicable to such
Transferred Space. A consent to one assignment, subletting, occupation or use by
one party shall not be deemed to be a consent to any subsequent assignment,
subletting, occupation or use by another party. Any assignment or subletting
without such consent shall be void, and shall, at the option of Landlord,
terminate this Lease. Landlord’s or the City of Redwood City’s waiver or consent
to any assignment or subletting hereunder shall not relieve Tenant from any
obligation under this Lease unless the consent shall so provide. Tenant shall
pay upon demand all legal fees of Landlord or the City of Redwood City incurred
with respect to any proposed assignment or subletting, whether or not the same
is approved by Landlord or the City of Redwood City or becomes consummated.    

Transfer of Interest:    

If Tenant is a corporation (other than a corporation which has 50 or more
shareholders and tangible assets of $10,000,000 or more in fair market value),
or is an unincorporated association or partnership (other than a partnership
which has 50 or more partners and tangible assets of $10,000,000 or more in fair
market value), the transfer, assignment or hypothecation of any stock or
interest in such corporation, association or partnership in the aggregate in
excess of 50% shall be deemed an assignment within the meaning and provisions of
this ARTICLE 19.    

No Hypothecation:    

Tenant shall not pledge, hypothecate or otherwise encumber or suffer encumbrance
of all or any part of its interest in this Lease.    



17.

183335829 v1

--------------------------------------------------------------------------------

 

20.0



BREACH BY TENANT    

Remedies Upon Breach:    

Upon the breach of this Lease by Tenant, Tenant shall be in default and Landlord
shall have the following remedies, in addition to all other rights and remedies
provided by law or equity, to which Landlord may resort cumulatively, or in the
alternative.    

Reentry Without Termination:    

Landlord may at Landlord’s election, reenter the Premises and, without
terminating this Lease, at any time, and from time to time, relet for a term
equal to or longer or shorter than the term of this Lease, the Premises or any
part or parts of them, for the account and in the name of Tenant. Landlord may,
at Landlord’s election, eject Tenant or any of Tenant’s subtenants, assignees,
or other person or persons claiming any right under or through this Lease or
otherwise. Tenant shall nevertheless pay to Landlord on the due dates specified
in this Lease all sums required by Tenant under this Lease, plus Landlord’s
expenses, less the proceeds of any sublease or reletting. The expenses allowed
Landlord shall include, without limitation: costs paid to retake possession
(including attorneys’ fees), costs to place the Premises in good condition and
to alter them for reletting, costs to secure new tenants (including broker’s
commissions), and costs to fulfill all of Tenant’s covenants and conditions to
the end of the term. No act or omission by or on behalf of Landlord under this
provision shall constitute a termination of this Lease unless Landlord gives
Tenant written notice of termination which landlord may do at any time after a
default or breach by Tenant.    

Recovery of Rent:    

Landlord shall be entitled, at Landlord’s election, to keep this Lease in effect
and to enforce all of its rights and remedies under the Lease, including the
right to recover Rent and other sums as they become due plus interest at the
rate of 10% per year or the highest percent then permitted by law, whichever is
greater, from the due date of each installment of Rent or other sum until paid.
   

Termination:    

Landlord may, at any time after any breach by Tenant, at Landlord’s election,
terminate this Lease by giving Tenant written notice of termination. On the
giving of the notice, all of Tenant’s rights in the Premises shall terminate.
Immediately upon such notice of termination being given, Tenant shall surrender
and vacate the Premises in a broom-clean condition, and Landlord may reenter and
take possession of the Premises and all remaining improvements and eject Tenant
or any of Tenant’s subtenants, assignees, or other person or persons claiming
any right under or through Tenant or eject some and not others or eject none.
This Lease may also be terminated by a judgment specifically providing for
termination. Any termination under this paragraph shall not relieve Tenant from
the payment of any sum then due to Landlord or from any claim for damages or
Rent previously accrued or then or thereafter accruing against Tenant. In no
event shall any one or more of the following actions by Landlord constitute a
termination of the Lease:    

Maintenance or preservation of the Premises;    

Efforts to relet the Premises;    

Appointment of a receiver in order to protect Landlord’s interest hereunder;    





18.

183335829 v1

--------------------------------------------------------------------------------

 

Consent to any subletting of the Premises or assignment of this Lease by Tenant,
whether pursuant to provisions hereof concerning subletting and assignment, or
otherwise;    

Any other action by Landlord or Landlord’s agents intended to mitigate the
adverse effects of any breach of this Lease by Tenant.    

Damages. In the event of termination pursuant to paragraph 20.4 above, Landlord
shall be entitled to damages in the following sums:    

The worth at the time of award of the unpaid Rent which has been earned at the
time of termination; plus    

The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus    

The worth at the time of award of the amount by which the unpaid Rent for the
balance of the term after the time of awards exceeds the amount of such rental
that Tenant proves could be reasonably avoided; and    

Any other amount necessary to compensate Landlord for all detriment proximately
caused by Tenant’s failure to perform Tenant’s obligations under this Lease, or
which in the ordinary course of things would be likely to result therefrom
including without limitation, the following: (i) expenses for cleaning,
repairing, or restoring the Premises; (ii) expenses for altering, remodeling or
otherwise improving the Premises for the purpose of reletting, including
installation of leasehold improvements (whether such installation be funded by a
reduction of Rent, direct payment or allowance to Tenant or otherwise);
(iii) broker’s fees, advertising costs and other expenses of reletting the
Premises; (iv) costs of carrying the Premises such as taxes and insurance
premiums thereon, mortgage payments, utilities and security precautions; (v)
expenses in retaking possession of the Premises; (vi) attorneys’ fees and court
costs; and (vii) any brokers’ commissions paid or due for the portion of the
term for which Rent and all other monies due from Tenant are not paid.    

The “worth at the time of award” of the amounts referred to in subparagraphs (a)
and (b) of this paragraph, is computed by allowing interest at the rate of 10%
per annum or the higher rate then permitted by law, whichever is greater. The
“worth at the time of award” of the amount referred to in subparagraph (c) of
this paragraph is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus 1%.    

Receivership:    

In addition to the above enumerated remedies and at Landlord’s option and in
order to enable Landlord to effectuate and use any of the above-provided
remedies, Landlord may upon any default, breach, failure or neglect of Tenant,
and without notice to Tenant, petition for, and be entitled as a matter of right
to, the appointment of a receiver and a court may appoint such receiver and vest
in such receiver such powers and authorities as may be necessary or proper to
fully protect all the rights herein granted or reserved to Landlord and to fully
enable Landlord to exercise any of



19.

183335829 v1

--------------------------------------------------------------------------------

 

the remedies provided for Landlord herein and by law. Any such receiver may take
possession of any personal property belonging to Tenant and used in the conduct
of business then being carried on by Tenant at the Premises and may use the same
in conducting such business upon the Premises without compensation to Tenant.  
 

Cumulative:    

All remedies hereinbefore and hereafter conferred upon Landlord shall be deemed
cumulative and no one exclusive of the other, or of any other remedy conferred
by law or equity.    

Default:    

Tenant’s breach and default of this Lease shall include, without limitation, any
of the following events:    

Tenant shall fail to timely pay in full when due any installment of Rent or
other payment; or    

Tenant shall have attempted to assign or sublet or encumber any part of its
interest in this Lease without the prior written consent of Landlord; or    

Tenant shall have committed or suffered the commission of waste, nuisance or
other acts, omissions or things which may disturb the quiet enjoyment of any
other tenant or occupant in the Building; or    

Tenant shall have assigned its assets for the benefit of its creditors; or    

The sequestration, attachment, or execution on any substantial part of the
property of Tenant or on any property essential to the conduct of Tenant’s
business shall have failed to obtain a return or release of such property within
30 days thereafter, or prior to sale pursuant to such sequestration, attachment
or levy, whichever is earlier; or    

Tenant shall have vacated or abandoned the Premises or substantially eased or
suspended its business at the Premises; or    

Tenant shall have failed to perform timely any other term, covenant or condition
contained in this Lease and such failure shall have continued for 30 days after
service of written notice to Tenant; or    

A court having jurisdiction shall have made or entered any decree or order; (i)
adjudging Tenant to be bankrupt or insolvent; (ii) approving as properly filed a
petition seeking reorganization of Tenant or an arrangement under the bankruptcy
laws or any other applicable debtor’s relief law or statute of the United States
or any State thereof; (iii) appointing a receiver, trustee or assignee of Tenant
in bankruptcy or insolvency or for its property; or (iv) directing the winding
up or liquidation of Tenant; and such decree or order shall have continued for a
period of 30 days; or (v) Tenant shall have voluntarily submitted to or filed a
petition seeking any such decree or order.    



20.

183335829 v1

--------------------------------------------------------------------------------

 

21.0



CONDEMNATION    

Definition of Terms:    

For the purpose of this Lease the term    

“Taking” means the taking of or damage to the Premises or any part thereof
related to the exercise of the power of eminent domain and includes a voluntary
conveyance, in lieu of court proceedings, to any agency, authority, public
utility, person or corporate entity empowered to condemn property.    

“Total Taking” means the taking of the entire Premises or so much of the
premises as to prevent or substantially impair the use thereof by Tenant for the
uses herein specified; provided, however, in no event shall the taking of less
than 20% of the Premises be considered a Total Taking.    

“Partial Taking” means the taking of only a portion of the Premises which does
not constitute a Total Taking.    

“Date of Taking” means the date upon which title to the Premises, or a portion
thereof, passes to and vests in the condemnor or the effective date of any order
for possession is issued prior to the date title vests in the condemnor.    

“Award” means the amount of any award made, consideration paid, or damages
ordered as a result of a Taking.    

Rights:    

The parties agree that, in the event of any taking, all rights between them or
in and to an Award shall be as set forth herein and Tenant shall have no right
to any Award except as set forth herein. Each party waives any statutory right
in conflict with the provisions hereof, including, without limitation, Code of
Civil Procedures Section 1265.130 pertaining to partial taking.    

Total Taking:    

In the event of a Total Taking during the term hereof (1) the rights of Tenant
under the Lease and the leasehold estate of Tenant in and to the Premises shall
cease and terminate as of the Date of Taking, (2) Landlord shall refund to
Tenant any unearned Rent, (3) Tenant shall pay to Landlord any Rent or charges
due from Tenant under this Lease each prorated as of the Date of Taking, (4)
Tenant shall receive from the Award those portions of the Award attributable to
trade fixtures of Tenant and for moving expenses of Tenant, and (5) the
remainder of the Award shall be paid to and be the property of Landlord.    

Partial Taking:    

In the event of a Partial Taking during the term hereof, (1) the rights of
Tenant under this Lease and the leasehold estate of Tenant in and to the portion
of the Premises taking shall cease and terminate as of the Date of Taking, (2)
from and after the Date of Taking the Monthly Installment shall be the
product obtained by multiplying the Monthly Installment by the quotient obtained
by dividing the fair market value of the Premises after the Taking by the fair
market value of the Premises prior to the Taking, (3) Tenant shall receive from
the Award those portions of the Award attributable to trade fixtures of Tenant,
and (4) the remainder of the Award shall be paid to Landlord.    





21.

183335829 v1

--------------------------------------------------------------------------------

 

Dispute; Arbitration:    

Landlord, in its sole discretion, shall determine any revised Monthly
Installment as provided in paragraph 21.4 and its decision shall be conclusively
binding on Tenant provided that Tenant may within 10 days of Landlord giving
notice of the revised Monthly Installment notify Landlord of its request for
arbitration, but, as a condition of its right to arbitrate, Tenant shall pay the
revised Monthly Installment determined by Landlord until the effective date of
any arbitration award to the contrary. If the arbitration results in a reduction
of Rent, Tenant shall be permitted to deduct the amount of any excess paid in
equal amounts against the Monthly Installments next falling due after notice of
the decision of the arbitration is given. If the arbitration results in an
increase in Rent, Tenant shall begin paying the increased rate immediately and
shall pay upon demand the difference between Rent paid at the rate determined by
Landlord and Rent which would have been paid at such increased rate.    

22.0



DESTRUCTION    

Landlord Option:    

In the event the Premises are destroyed in whole or in part from any cause,
Landlord may, at its option: (i) rebuild or restore the Premises to
substantially their prior condition, or (ii) terminate this Lease.    

Notice; Rent Reduction:    

Landlord shall give Tenant notice in writing within 30 days from such
destruction of the Premises of its election to either rebuild or restore them,
or to terminate this Lease. Tenant hereby expressly waives the provisions of
Section 1932, Subdivision 2, and Section 1933, Subdivision 4, (both pertaining
to termination or destruction) of the California Civil Code. In the event
Landlord elects to rebuild or restore the Premises, this Lease shall remain in
full force and effect except that the Monthly Installment shall be reduced in
proportion to the degree to which Tenant’s reasonable use of the Premises is
impaired during the period of rebuilding or restoration, provided that if such
damage or destruction is caused by Tenant’s act or omission or that of Tenant’s
employee, agent, invitee, licensee, permittee or guest, there shall be no
abatement or reduction of Rent and the cost of rebuilding or restoration, to the
extent not covered by insurance proceeds and including time spent by Landlord
and its employees, shall be paid by Tenant upon demand of Landlord.    

Dispute:    

Landlord, in its sole discretion, shall determine the amount, if any, of Rent
reduction provided for in paragraph 22.2 and notify Tenant of same within 30
days of the date of such damage or destruction. Landlord’s determination shall
be conclusively binding on Tenant provided that if Tenant wishes to dispute the
determination of Landlord, Tenant shall nonetheless timely pay the Rent
determined by Landlord and Tenant shall, within 10 days of Landlord’s notice of
determination, notify Landlord of Tenant’s request to arbitrate said
determination. As a condition of such right to arbitrate, Tenant must timely pay
the Rent determined by Landlord, until the effective date of any arbitration
award to the contrary. If the arbitration results in a further reduction of
Rent, Tenant shall be permitted to deduct the amount of any excess paid in equal
amounts against the Monthly Installments next falling due after notice of the
decision of the arbitration is given. If the arbitration results in an increase
in Rent, Tenant shall begin to pay the increased rate immediately and shall pay
upon demand the difference between Rent paid at the rate determined by Landlord
and Rent which would have been paid at such increased rate.    



22.

183335829 v1

--------------------------------------------------------------------------------

 

23.0



SUBORDINATION    

Rights:    

The rights of Tenant under this Lease are and shall be subordinate to the Master
Lease between Landlord and the City of Redwood City, any mortgage (including a
consolidated mortgage), deed of trust or other hypothecation encumbering the
Premises or any part thereof, whether such Master Lease, mortgage, deed of trust
or other hypothecation has heretofore been, or may hereafter be, placed upon the
Premises by Landlord.    

Documents:    

Tenant shall, upon Landlord’s request, execute any instrument (including an
amendment to this Lease) or instruments of subordination necessary to
subordinate this Lease to the Master Lease between Landlord and the City of
Redwood City, or to any mortgage of deed of trust to be placed on the Premises,
or any part thereof, by Landlord in accordance with paragraph 23.1 above. Tenant
agrees to attorn to any mortgagee or beneficiary of a deed of trust subsequently
encumbering the Premises and to any party acquiring title to the Premises, by
judicial foreclosure or a trustee’s sale, as the successor to Landlord
hereunder.    

24.0



MORTGAGEE PROTECTION    

In the event of any default on the part of Landlord, Tenant will give notice by
certified mail to any beneficiary of a deed of trust or mortgagee or a mortgage
encumbering the Premises whose address shall have been furnished it, and shall
offer such beneficiary or mortgagee a reasonable opportunity to cure the
default, including time to obtain possession of the Premises by power of sale or
judicial foreclosure, if such should prove necessary to effect a cure.    

25.0



SURRENDER OF LEASE NOT MERGER    

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger and shall, at the option of
Landlord terminate all or any existing subleases or subtenants, or may, at the
option of Landlord, operate as an assignment to Landlord or any or all such
subleases or subtenants.    

26.0



WAIVER    

The waiver by Landlord of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
or subsequent or continuing breach of the same or any other term, covenant or
condition herein contained. Landlord’s acceptance of Rent or other money due
hereunder shall not be deemed a waiver of any breach of default, regardless
of Landlord’s knowledge of same, and acceptance of such money shall not be a
waiver of breach or default as to the specific amount of Rent or other money if
acceptance occurs after expiration of a notice to pay or quit served as a result
of such breach or default.    

27.0



ATTORNEYS’ FEES    

In the event either Landlord or Tenant shall bring any action or legal
proceeding for damages or possession or both for an alleged breach of any
provision of this Lease, to recover Rent, to terminate the tenancy of Tenant at
the Premises, or to enforce, protect or establish any term or covenant of this
Lease or right or remedy of Landlord or Tenant, the prevailing party in such
action or proceeding shall be entitled to recover as part of such action or
proceeding, reasonable attorneys’ 



23.

183335829 v1

--------------------------------------------------------------------------------

 

fees and court costs as may be fixed by the court or jury but this provision
shall not apply to any cross-complaint filed by anyone other than Landlord in
such action.    

28.0



HOLDING OVER    

This Lease shall terminate without further notice at the expiration of the term.
Any holding over by Tenant after expiration or sooner termination of this Lease
shall be construed to be a tenancy from month to month, at 150% of the Monthly
Installment of rental due for the last month of the term, and shall otherwise be
on the terms and conditions herein specified insofar as applicable, including,
without limitation, those providing for additional Rent.    

29.0



SUCCESSORS    

The covenants and agreements contained in this Lease shall be binding on the
parties hereto and on their respective heirs, personal representatives,
successors and assigns (to the extent the Lease is assignable).    

30.0



CORPORATE AUTHORITY    

If Tenant is a corporation, each individual executing this Lease on behalf of
said corporation represents and warrants that he or she is duly authorized to
execute and deliver this Lease on behalf of said corporation, in accordance with
a duly adopted resolution of the Board of Directors of said corporation and in
accordance with the Bylaws of said corporation, and that this Lease is binding
upon said corporation in accordance with its terms, and such person shall within
10 days after execution of this Lease deliver to Landlord an original of said
resolution of the Board of Directors.    

31.0



ARBITRATION    

Wherever it is provided in this Lease that a party may request arbitration and
provided a party timely gives notice of its request for same, arbitration shall
occur as provided in this ARTICLE 31. The party requesting arbitration shall
appoint an arbitrator and give the other party written notice of the name and
address of such arbitrator in the request for arbitration. The other party shall
serve written notice of the name and address of its arbitrator within five days
after the written request for arbitration has been served. The two arbitrators
so appointed shall, within 10 days after their appointment appoint a third
arbitrator. The decision in writing of any two of the three arbitrators so
appointed shall be binding and conclusive on both parties to this Lease. The
arbitrators may apportion on the costs and expenses of the arbitration
proceeding, including the arbitrator’s fees but excluding attorneys’
fees, between the parties to this Lease in such a manner as any two of the three
arbitrators deem just.    

32.0



LANDLORD LIABILITY    

Tenant agrees that if Landlord shall fail to perform any covenant or obligation
on its part to be performed, and as a consequence thereof, or if on any other
claim by Tenant concerning the Premises or this Lease, Tenant shall recover a
money judgment against Landlord, then such judgment shall be satisfied only of
Landlord’s estate in the Premises, and Landlord shall have no personal or
further liability whatsoever with respect to any such default or judgment.    



24.

183335829 v1

--------------------------------------------------------------------------------

 

33.0



GENERAL PROVISIONS    

Headings:    

The paragraph headings used in this Lease are for the purpose of convenience
only; they shall not be construed to limit or to extend the meaning of any part
of this Lease. This is a negotiated Lease. Should any provision of this Lease be
found to create an ambiguity, Tenant waives any right it may have to construe
and the ambiguity against Landlord on the basis that Landlord provided the Lease
from or the particular provision.    

Landlord:    

The term Landlord as used in this Lease, so far as the covenants or obligations
on the part of Landlord are concerned, shall be limited to mean and include only
the owner of an interest in the Premises at the time in question, and in the
event of any transfer or transfers of such interest, the Landlord herein named
(and in case of any subsequent transfers or conveyances, the then grantor) shall
after the date of such transfer or conveyance be automatically freed and
relieved of all liability with respect to performance of any covenants or
obligations on the part of the Landlord contained in this Lease, thereafter to
be performed, provided, that any funds in the hands of Landlord or the then
grantor at the time of such transfer, in which Tenant has an interest, shall be
turned over to the grantee. It being intended hereby that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject as
aforesaid, be binding upon each Landlord, its heirs, personal representatives,
successors and assigns only during its respective period of ownership of such
interest in the Premises.    

Executed Copies:    

Any fully executed copy of this Lease shall be deemed an original for all
purposes.    

Time:    

Time is of the essence as to each and every provision of this Lease.    

Brokerage:    

Landlord and Tenant represent and warrant each to the other that each has not
dealt with any real estate broker, agent, finder, or other person, with respect
to this Lease in any manner, except Tenant has dealt with Cornish & Carey
Commercial, a real estate broker. Each party shall hold harmless the other party
from all damages resulting from any claims that may be asserted against the
other party by any broker, agent, finder, or other person, with whom the other
party has or purportedly has dealt, except Landlord shall pay the commissions
that are payable to the above-named broker with respect to this Lease in
accordance with the provisions of a separate written commission contract between
Landlord and said broker.    

Entire Agreement:    

This Lease contains all agreements of the parties with respect to any matter
mentioned herein. No prior agreement or understanding either expressed or
implied pertaining to any such matter shall be effective. This Lease may be
modified in writing only, signed by the parties in interest at the time of the
modification.    

Auctions:    

Tenant shall not conduct, or permit to be conducted, any sale by auction on the
Premises.    

Relationship:    

Nothing contained herein shall be deemed or construed by the parties hereto nor
by any third party as creating the relationship of principal and agent or of
partnership or of joint venture between the



25.

183335829 v1

--------------------------------------------------------------------------------

 

parties hereto, it being understood and agreed that neither any provision
contained herein, nor any acts of the parties hereto, shall be deemed to create
any relationship between the parties hereto other than the relationship of
Landlord and Tenant.    

Cumulative Remedies:    

No remedy or election provided to Landlord hereunder shall be deemed exclusive
but shall, wherever possible, be cumulative with all other remedies in law or
equity.    

Covenants and Conditions:    

Each provision of this Lease performable by Tenant shall be deemed both a
covenant and condition; any failure of timely performance shall be a material
breach hereof.    

Exhibits:    

All exhibits attached hereto are incorporated herein as though set forth in
full.    

Rents:    

All amounts due hereunder from Tenant to Landlord shall be deemed Rent and shall
be due and payable as Rent unless Landlord elects otherwise.    

Force Majeure:    

Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts
of God, inability to obtain labor or materials or reasonable substitutes
therefore, governmental restrictions, governmental regulations, governmental
controls, judicial orders, enemy or hostile governmental action,
civil commotion, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, shall excuse the performance by such
party for a period equal to any such prevention, delay or stoppage, except the
obligations imposed with regard to rental and other charges to be paid by Tenant
pursuant to this Lease.    

Port Approval:    

Landlord is the holder of a leasehold interest in the land on which the Premises
are located in accordance with a written Lease Agreement (the “Master Lease”).
This Lease is conditioned and contingent upon its approval by the Board of Port
Commissioners of the City of Redwood City, which approval shall be evidenced by
the execution of the space set forth below.    

Master Lease:    

Notwithstanding any other provision of this Lease, it is agreed between Landlord
and Tenant that the Lease entered into hereunder is a sublease and that a Master
Lease has been executed between the City of Redwood City, a municipal
corporation of the State of California, acting by and through its Board of Port
Commissioners, and Landlord (referred to throughout this Lease as the “Master
Lease”), which includes the Premises. Tenant acknowledges that it has received a
copy of the Master Lease and has read the same. The terms, covenants and
conditions of the Master Lease, as amended from time-to-time, are hereby
incorporated herein in the same manner and with the same effect as though fully
set forth at length. Tenant agrees that it will comply with each and every term,
covenant and condition of the Master Lease insofar as applicable to the
Premises, and in the event of any conflict between the provisions of the Master
Lease and this Lease the provisions of the Master Lease shall control. Should an
amendment to the Master Lease be required, Landlord will seek Tenant’s consent.
Said consent shall not be unreasonably withheld.    



26.

183335829 v1

--------------------------------------------------------------------------------

 

34.0



CONSTRUCTION OF INITIAL TENANT IMPROVEMENTS BY TENANT    

Notwithstanding the provisions of paragraph 4.1 of this Lease, Tenant may elect
to construct, at its own cost and expense, tenant improvements to the Premises.
Tenant shall make such election by giving written notice thereof to Landlord
pursuant to paragraph 14.1 of the Lease. Once such notice has been given the
provisions of paragraph 4.1 and any other provisions in this Lease concerning
Landlord’s construction of tenant improvements for Tenant shall be of no further
force and effect and Landlord shall have no obligation to construct any tenant
or other improvements to the Premises. If Tenant provides such written notice to
Landlord, Tenant shall furnish Landlord with final plans and specifications
within 20 days of the notice. Landlord shall approve or disapprove the plans
and specifications within 10 days after receipt thereof. Tenant agrees to
construct said improvements in accordance with the plans and specification as
approved by Landlord. If Landlord and Tenant cannot reach agreement on said
plans and specification within 30 days after their initial delivery to Landlord,
then Landlord may terminate the Lease without being subject to any claims of, or
liability to, Tenant.    

Tenant shall construct said tenant improvements at its sole cost and expense
using union labor for said work. Tenant shall indemnify and hold Landlord, the
City of Redwood City and the Premises harmless from and against any and all
liens, claims, encumbrances, liabilities, obligations and judgments (including
reasonable attorneys’ fees and costs).    

Tenant shall furnish Landlord with written notice 15 days prior to employing any
laborer or contractor to perform services related to, or receiving any materials
or supplies at the Premises to be used in connection with, the construction of
the tenant improvements. Tenant shall permit Landlord and the City of Redwood
City to post a notice of non-responsibility in accordance with the requirements
of California Civil Code Section 3094 or any amendment thereof.    

i.Portside is located at the Port of Redwood City. The Port is a marine freight
terminal and provides berths for dry bulk, liquid bulk, and project cargoes,
along with certain recreational opportunities and public access to San Francisco
Bay. As a result, tenants at Portside should be aware that the industrial
activities (including construction activities from time to time) conducted at
the Port will and do create noise, odor and dust. By executing this rental
agreement, Tenant acknowledges that he/she has been aware of the Port activities
and consequences and voluntarily executes this rental agreement.    

/s/ PAC (Tenant’s Initials)    

35.0



SPECIAL PROVISIONS    

Special provisions of this Lease, Exhibits A through E are attached hereto and
made a part hereof.    

﻿

﻿

﻿

﻿

 

27.

183335829 v1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Lease on the dates set forth
above.

AGREED AND ACCEPTED this   30   day of March, 2018.

TENANT:

BROADVISION

By:  /s/  Pehong Chen

Its:  CEO

LANDLORD:

PORTSIDE INVESTORS, a California limited partnership

By:  /s/ Daniel Fivey

Daniel Fivey

Its: General Partner

This Lease is approved by the Board of Port Commissioners of the City of Redwood
City.

By:   Date:

﻿





28.

183335829 v1

--------------------------------------------------------------------------------

 



RESOLUTION NO. P- 2374

RESOLUTION APPROVING SUBLEASE AGREEMENT
(PORTSIDE INVESTORS - PHASE I LEASE AGREEMENT)
(BROADVISION)

BE IT RESOLVED BY THE BOARD OF PORT COMMISSIONERS OF THE CITY OF REDWOOD CITY,
AS FOLLOWS:

Pursuant to the provisions of Paragraph 33 of that certain Lease Agreement dated
May 31, 1984 (as amended) by and between the City of Redwood City acting by and
through its Board of Port Commissioners and Portside Investors - Phase I, a
California limited partnership ("Lessee"), that certain following-named document
by and between Lessee and the following- named tenant, a copy of which agreement
is on file in the office of the Port Manager, to which copy reference is hereby
made for the full particulars thereof, is hereby approved:

Standard Lease Agreement
Broadvision
460 Seaport Court, Suite 102
Redwood City, CA 94063

Regularly passed and adopted by the Board of Port Commissioners of Redwood City,
this  ___9th___  day of ____May____ 2018.

AYES, and in favor of said Resolution, Commissioners: 
Commissioner Duncan, Commissioner Claire, Secretary Garcia,
Vice Chair Kastrop and Chairman Dodge

NOES, Commissioners:
None

ABSENT, Commissioners:
None 

/s/ Richard Dodge
PRESIDENT, Board of Port Commissioners
Richard Dodge

﻿

﻿

/s/ Ralph Garcia
SECRETARY, Board of Port Commissioners
Ralph Garcia

﻿

﻿

﻿





29.

183335829 v1

--------------------------------------------------------------------------------

 



 

30.

183335829 v1

--------------------------------------------------------------------------------

 

Exhibit A


﻿

﻿

Picture 1 [bvsn-20180630xex10_1g001.jpg]

﻿

﻿

﻿

﻿





183335829 v1

--------------------------------------------------------------------------------

 

Picture 2 [bvsn-20180630xex10_1g002.jpg]

﻿

 

﻿

 

32.

183335829 v1

--------------------------------------------------------------------------------

 

EXHIBIT C

COMMENCEMENT LETTER attached to and forming a part of Lease Agreement between
PORTSIDE INVESTORS, a California limited partnership (“Landlord”) and
BROADVISION, (“Tenant”).

The undersigned Tenant hereby confirms the following:

1.Tenant accepted possession of and now occupies the Premises;

2.The Commencement Date of the Lease is July 1, 2018;

3.The Tenant will commence payment on July 1, 2018;

4.The Expiration Date is June 30, 2020;

5.The Tenant Improvements have been completed and are satisfactory to Tenant,
except for certain “punch list” items that remain outstanding and are in the
process of being completed by Landlord;

6.There are no off-sets or credits against Rent payable on the Lease, nor has
any Rent been prepaid, except as provided by the Lease. There are no concessions
or inducements owed to Tenant by Landlord.

Executed On , 2018

TENANT:

BROADVISION

By: 

Its: 

﻿

﻿

﻿

﻿

 

183335829 v1

--------------------------------------------------------------------------------

 

 

EXHIBIT D

STANDARDS FOR UTILITIES AND SERVICES

The furnishing of building services and utilities to Tenant shall be
accomplished in accordance with and subject to the terms and conditions set
forth in this Exhibit D and elsewhere in the Lease. Landlord reserves the right
to adopt from time to time such reasonable modifications hereto as Landlord may
deem appropriate.

1.Subject to the full performance by Tenant of all of Tenant’s obligations under
the lease, Landlord shall, on Monday through Friday, from 7:00 a.m. to 6:00
p.m., and on Saturday, from 9:00 a.m. to 1:00 p.m., excepting state and federal
holidays (“Normal Hours”), provide the standard building services and utilities
set forth in this paragraph 1. Landlord shall:

(a)Provide automatic elevator facilities on Monday through Friday, 7:00 a.m. to
6:00 p.m. only, and have one automatic elevator available at all other times (if
the Building is passenger elevator equipped).

(b)Provide to the Premises, during Normal Hours, heating, ventilation, and air
condition (“HVAC”) when, in the judgment of Landlord or Tenant, it may be
required for the comfortable occupancy of the Premises for general office
purposes (subject, however, to any governmental act, proclamation or
regulation). Landlord shall not be responsible for any room temperatures if
Tenant’s lighting and receptacle loads exceed those listed in paragraph 1(c) of
this Exhibit, or if the Premises are used for other than general office
purposes.

(c)Provide to the Premises, during Normal Hours, electric current for routine
lighting and the operation of general office machines such as typewriters,
dictating equipment, desk model adding machines, photocopy machines and “small”
computers incidental to the conduct of normal general office business, which use
110/220-volt electric power, not to exceed the reasonable capacity of Building
Standard office lighting and receptacles, and not in excess of limits imposed by
any governmental Standard office lighting and receptacles, and not in excess of
limits imposed by any governmental authority. Tenant agrees, should its
electrical installation or electrical consumption be in excess of the aforesaid
use or extend beyond Normal Hours, to reimburse Landlord for the excess
utilities as provided in paragraph 8 of the Lease.

(d)Provide at all times reasonably necessary amounts of water for restrooms
furnished by Landlord.

(e)Provide janitorial services to the Premises each evening, Sunday through
Thursday (except state and federal holidays), provided the Premises are used
exclusively in accordance with paragraph 5 of the Lease, and are kept reasonably
in order by Tenant. Tenant shall pay to Landlord the cost of removal of any of
Tenant’s refuse and rubbish, to the extent that the same exceeds the refuse and
rubbish usually produced from the Premises. Landlord shall not be responsible or
liable for any act or omission or commission on the part of the persons employed
to perform said janitorial services, and said janitorial services shall be
performed at Landlord’s direction without interference by Tenant or Tenant’s
Employees.





INITIALS:  /s/   PAC    

INITIALS:  /s/   DF       

183335829 v1

--------------------------------------------------------------------------------

 

 

2.Landlord shall have the exclusive right to make any replacement of electric
light bulbs, tubes and ballasts in the Premises throughout the term of this
Lease. The Landlord may, at Landlord’s sole discretion, adopt a system of
relamping and reballasting periodically on a group basis in accordance with good
practice.

3.No electrical equipment, air conditioning or heating units, or plumbing
additions shall be installed, nor shall any changes to the Building’s HVAC,
electrical or plumbing systems be made which would possibly adversely affect the
Building or such systems without prior consent to Landlord, which consent shall
be subject to Landlord’s sole absolute discretion. Landlord reserves the right
to designate and/or approve the contractor to be used by Tenant. Any permitted
installations shall be made under Landlord’s supervision. Tenant shall pay any
additional cost on account of any increased support to the floor load or
additional equipment required for such installations, and such installations
shall otherwise be made in accordance with paragraph 10 of the lease.

4.Landlord shall not provide in the Premises, reception outlets or television or
radio antennas for television or radio broadcast or reception, and Tenant shall
not install any such equipment without the prior consent of Landlord which can
be withheld in Landlord’s sole and absolute discretion.

5.Tenant shall not, without the prior consent of Landlord, use any apparatus,
machine or device in the Premises, which will in any way increase the amount of
electricity or water usually furnished or supplied for use of the Premises as
general office space, nor connect with electric current, except through existing
outlets in the Premises, any apparatus or device for the purpose of using
electric current in excess of that usually furnished or supplied for use of the
Premises as general office space.

6.Tenant shall separately arrange with the applicable local public authorities,
utility companies and telephone companies, as the case may be, for the
furnishing of, and payment of, all telephone services as may be required by
Tenant in the use of the Premises; provided, however, that Tenant shall neither
bear the cost of nor be responsible for installation of the telephone wiring
stubbed to the telephone room. Tenant shall directly pay for such telephone
services, including the establishment and connection thereof, at the rates
charged for such services by said authority, telephone company or utility, and
the failure of Tenant to obtain or to continue to receive such services for any
reason whatsoever shall not relieve Tenant of any of its obligations under the
Lease nor constitute a breach of the Lease by Landlord.

7.Tenant acknowledges and understands that at the commencement of the term of
this Lease, if this is a new Building, portions of the Building, and the
Property and the Building’s HVAC, security (if any), electrical and plumbing
systems may not be fully completed, adjusted, and running smoothly and that
Tenant will suffer certain annoyances and inconveniences. These annoyances and
inconveniences shall not give rise to any rent abatement or reduction or create
any other claim by Tenant against the Landlord.

8.Tenant agrees to cooperate fully at all times with Landlord to assure, and to
abide by all regulations and requirements which Landlord may prescribe for the
proper functioning and protection of the Building’s HVAC, electrical, security
(if any), and plumbing systems. Tenant shall comply with all laws, statutes,
ordinances and governmental rules and regulations now in force or which may
later be enacted or promulgated in connection with building services furnished
to the Premises, including, without limitation, any governmental rule or
regulation relating to the heating and cooling of the Building.

﻿

﻿

﻿

 

INITIALS:  /s/   PAC    

INITIALS:  /s/   DF       

183335829 v1

--------------------------------------------------------------------------------

 

 

EXHIBIT E

ADDENDUM attached to and forming a part of Lease Agreement between PORTSIDE
INVESTORS, a California limited partnership (“Landlord”), and BROADVISION
(“Tenant”).

1.First Month’s Rent:

Tenant shall deposit with Landlord the first month’s rent in the amount of
$7,234.50. Said amount shall be paid by Tenant to Landlord upon Lease execution.

2.Security Deposit:

Tenant shall deposit with Landlord a security deposit in the amount of
$7,234.50. Said amount shall be paid by Tenant to Landlord upon Lease execution.

3.Early Access:

The Tenant shall have two (2) weeks early access free of charge to the Premises
for the purpose of FF&E, cabling and other move-in purposes

4.Phone Lines and Data Lines:

Cost for phone lines and data lines shall be paid for by Tenant.

5.Tenant Improvements:

Landlord, at Landlord’s sole cost and expense, shall provide new paint and
carpet throughout the Premises.

6.Notices:

All correspondence, rent payments and notices to be sent to:

Portside Investors
c/o The Fivey Company
210 Porter Drive, #220
San Ramon, CA 94583
(925) 820-7666

﻿

﻿

 

INITIALS:  /s/   PAC    

INITIALS:  /s/   DF       

183335829 v1

--------------------------------------------------------------------------------

 

 

BUILDING RULES

The following Building Rules are additional provisions of the foregoing Lease to
which they are attached. The capitalized terms used herein have the same
meanings as these terms are given in the Lease.

1.Use of Common Areas.

Tenant will not obstruct the sidewalks, halls, passages, exits, entrances,
elevators or stairways of the Building (“Common Areas”) and Tenant will not use
the Common Areas for any purpose other than ingress and egress to and from the
Premises. The Common Areas, except for the sidewalks, are not open to the
general public and Landlord reserves the right to control and prevent access to
the Common Areas or any person whose presence, in Landlord’s opinion, would be
prejudicial to the safety, reputation, and interest of the Building and its
tenants.

2.No Access to Roof.

Tenant has no right of access to the roof of the Building and will not install,
repair or replace any antenna, aerial, aerial wires, fan, air-conditioner or
other device on the roof of the Building, without the prior written consent
of Landlord. Any such device installed without such written consent is subject
to removal at Tenant’s expense without notice at any time. In any event, Tenant
will be liable for any damages or repairs incurred or required as a result of
its installation, use, repair, maintenance or removal of such devices on the
roof and agrees to indemnify and hold harmless Landlord from any liability,
loss, damage, cost, or expense, including reasonable attorney’s fees, arising
from any activities of Tenant or of Tenant’s representatives on the roof of the
Building.

3.Signage.

No sign, placard, picture, name, advertisement or notice visible from the
exterior of the Premises will be inscribed, painted, affixed or otherwise
displayed by Tenant on or in any part of the Building without the prior written
consent.

4.Prohibited Uses.

The Premises will not be used for manufacturing, for the storage of merchandise
held for sale to the general public, for lodging or for the sale of goods to the
general public. Tenant will not permit any food preparation on the Premises
except that Tenant may use Underwriters’ Laboratory approved equipment for
brewing coffee, tea, hot chocolate and similar beverages so long as such use is
in accordance with all applicable federal, state and city laws, codes,
ordinances, rules and regulations.

5.Janitorial Services.

Tenant will not employ any person for the purpose of cleaning the Premises or
permit any person to enter the Building for such purpose other than the
Landlord’s janitorial service, except with Landlord’s prior written consent.
Tenant will not necessitate, and will be liable for the cost of, any undue
amount of janitorial labor by reason of Tenant’s carelessness in or indifference
to the preservation of good order and cleanliness in the Premises. Janitorial
service will not be furnished to areas in the Premises on nights when such areas
are occupied after 9:30 pm, unless such service is extended by written agreement
to a later hour in specifically designated areas of the Premises.

6.Keys and Locks.

Landlord will furnish Tenant, free of charge, two (2) keys to each door or lock
in the Premises. Landlord may make a reasonable charge for any additional or
replacement keys. Tenant will not duplicate any keys, alter any locks, or
install any new or additional lock or bolt on any door of its Premises or on any
other part of the Building without the prior written consent of Landlord and, in
any event, Tenant will provide Landlord with a key for any such lock. On the
termination of the



INITIALS:  /s/   PAC    

INITIALS:  /s/   DF       

183335829 v1

--------------------------------------------------------------------------------

 

 

Lease, Tenant will deliver to Landlord all keys to any locks or doors in the
Building which have been obtained by Tenant.

7.Freight.

Upon not less than twenty-four hours prior notice to Landlord, which may be
verbal, an elevator will be made available for Tenant’s use for transportation
of freight, subject to such scheduling as Landlord, in its discretion, deems
appropriate. Tenant shall not transport freight in loads exceeding the weight
limitations of such elevator. Landlord reserves the right to prescribe the
weight, size, and position of all equipment, materials, furniture or other
property brought into the Building, and no property bill be received in the
Building or carried up or down the fright elevator or stairs except during such
hours and along such routes and by such persons as may be designated such length
and thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such property from any cause,
and Tenant will be liable for all damage or injuries caused by moving or
maintaining such property.

8.Nuisances and Dangerous Substances.

Tenant will not conduct itself or permit its agents, employees, contractors or
invitees to conduct themselves, in the Premises or anywhere on or in the
Property in a manner which is offensive or unduly annoying to any other Tenant
or Landlord’s property managers. Tenant will not install or operate any
phonograph, radio receiver, musical instrument, or television or other similar
device in any part of the Common Areas and shall not operate any such device
installed in the Premises in such manner as to disturb or annoy other tenants of
the Building. Tenant will not use or keep in the Premises or on the Property any
kerosene, gasoline or other combustible fluid or material other than limited
quantities thereof reasonably necessary for the maintenance of office equipment,
or without Landlord’s prior written approval, use any method of heating or air
conditioning other than that supplied by Landlord. Tenant will not use or keep
any foul or noxious gas or substance in the Premises, or permit or suffer the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors or
vibrations, or interfere in any way with other tenants or those having business
therein.

Tenant will not bring or keep any animals in or about the Premises or the
Property.

9.Building Name and Address.

Without Landlord’s prior written consent, Tenant will not use the name of the
Building in connection with or in promoting or advertising Tenant’s business
except as Tenant’s address.

10.Building Directory.

A directory for the Building will be provided for the display of the name and
location of tenants. Landlord reserves the right to approve any additional names
Tenant desires to place in the directory and, if so approved, Landlord may
assess a reasonable charge for adding such additional names.

11.Window Coverings.

No curtains, draperies, blinds, shutters, shades, awnings, screens or other
coverings, window ventilators, hanging, decorations or similar equipment shall
be attached to, hung or placed in, or used in or with any window of the Building
without the prior written consent of Landlord.

12.Floor Coverings.

Tenant will not lay or otherwise affix linoleum, tile, carpet or any other floor
covering to the floor of the Premises in any manner except as approved in
writing by Landlord. Tenant will be liable for the cost of repair of any damage
resulting from the violation of this rule or the removal or any floor covering
by Tenant or its contractors, employees or invitees.





INITIALS:  /s/   PAC    

INITIALS:  /s/   DF       

183335829 v1

--------------------------------------------------------------------------------

 

 

13.Electrical Installations.

Landlord will direct Tenant’s electricians as to where and how telephone,
telegraph and electrical wires are to be installed. No boring or cutting for
wires will be allowed without the prior written consent of Landlord. The
location of burglar alarms, smoke detectors, telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the written
approval of Landlord.

14.Office Closing Procedures.

Tenant will see that the doors of the Premises are closed and locked and that
all water faucets, water apparatus and utilities are shut off before Tenant or
its employees leave the Premises, so as to prevent waste or damage. Tenant will
be liable for all damage or injuries sustained by other tenants or occupants of
the Building or Landlord resulting from Tenant’s carelessness in this regard or
violation of this rule. Tenant will keep the doors to the Building corridors
closed at all times except for ingress and egress.

15.Plumbing Facilities.

The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be disposed of therein. Tenant
will be liable for any breakage, stoppage or damage resulting from the violation
of this rule by Tenant, its employees or invitees.

16.Use of Hand Trucks.

Tenant will not use or permit to be used in the Premises or in the Common Areas
any hand trucks, carts or dollies except those equipped with rubber tires and
side guards or such other equipment as Landlord may approve.

17.Refuse.

Tenant will store all its trash and garbage within the Premises. No material
will be placed in the trash boxes or receptacles if such material may not be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in the city in which the Building is located without being in
violation of any law or ordinance governing such disposal. All trash and garage
removal will be only through such Common Areas provided for such purposes and at
such times as Landlord may designate.

18.Soliciting.

Canvassing, peddling, soliciting and distribution of handbills or any other
written materials in the Building are prohibited, and Tenant will cooperate to
prevent the same.

19.Parking.

Tenant will use, and will cause its agents, employees, contractors and invitees
to use the parking spaces to which it is entitled under the Lease. Tenant will
not park, or permit its agents, employees, contractors or invitees to park in a
manner that impedes access to and from the Building or the parking facility or
that violates space reservations for handicapped drivers registered as such with
the California Department of Motor Vehicles. Landlord may use such reasonable
means as may be necessary to enforce the directional signs and markings in the
parking facility.

20.Fire, Security and Safety Regulations.

Tenant will comply with all safety, security, fire protection and evacuation
measures and procedures established by Landlord or any governmental agency.

21.Responsibility for Theft.





INITIALS:  /s/   PAC    

INITIALS:  /s/   DF       

183335829 v1

--------------------------------------------------------------------------------

 

 

Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

22.Sales and Auctions.

Tenant will not display or sell merchandise outside the exterior walls and
doorways of the Premises, nor use such areas for storage. Tenant will not
install any exterior lighting, amplifiers or similar devices or use in or about
the Premises an advertising medium, which may be heard or seen outside the
Premises, including flashing lights, searchlights, loudspeakers, phonographs or
radio broadcasts. Tenant will not conduct or be permitted to conduct any sale by
auction in, upon or from the Premises or elsewhere in the Property, whether said
auction be voluntary, involuntary, pursuant to any assignment for the payment of
creditors or pursuant to any bankruptcy or other insolvency proceeding.

23.Enforcement.

Landlord may waive any one or more of these Building Rules for the benefit of
any particular tenant or tenants, but no such waiver by Landlord will be
construed as a waiver of such Building Rules in favor of any other tenant or
tenants, nor prevent Landlord from thereafter enforcing these Building Rules
against any or all of the tenants of the Building.

24.Effect on Lease.

These Building Rules are in addition to, and shall not be construed to in any
way, modify, or amend, in whole or in part, the terms, covenants, agreements,
and conditions of the Lease. Violation of these Building Rules constitute a
failure to fully perform the provisions of the Lease, as referred to in Section
16.1 – “Events of Default.”

25.Additional and Amended Rules.

Landlord reserves the right to rescind or amend these Building Rules and/or
adopt any other and reasonable rules and regulations as in its judgment may,
from time to time, be needed for the safety, care, and cleanliness of the
Building and for the preservation of good order therein.



INITIALS:  /s/   PAC    

INITIALS:  /s/   DF       

183335829 v1

--------------------------------------------------------------------------------